PER CURIAM.
The judgments of conviction and sentences under review are affirmed upon the following grounds: (1) the trial court committed no reversible error in failing to sever the two counts which were joined in the information [and in admitting evidence relevant on one count of the information] because (a) no motion for severance and no objection to the subject evidence was ever made below, (b) the defendant through counsel specifically waived his right to a severance in this case, and (c) no fundamental error otherwise appears on this record; Barbon-Zurita, v. State, 415 So.2d 824 (Fla. 3d DCA 1982); State v. Cole, 413 So.2d 171 (Fla. 2d DCA 1982); (2) the evidence adduced below was sufficient to sustain the conviction for second degree murder, see Tibbs v. State, 397 So.2d 1120, 1123 (Fla.1981), cert. granted, 454 U.S. 963, 102 S.Ct. 502, 70 L.Ed.2d 378 (1981); Miller v. State, 328 So.2d 544 (Fla. 3d DCA 1976); and (3) no reversible error was committed in denying a defense motion for mistrial because none of the complained-of prosecu-torial comments were so improper as to call for a mistrial. Breedlove v. State, 413 So.2d 1, 7 (Fla.1982), cert. denied, — U.S. —, 103 S.Ct. 184, 74 L.Ed.2d 149 (1982); Nevels v. State, 351 So.2d 762, 763 (Fla. 1st DCA 1977).
Affirmed.